Title: From George Washington to Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 30 October 1782
From: Washington, George
To: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de


                  
                     sir
                     Head Quarters Newburg 30th Octo. 1782
                  
                  The inclosed Letter to the Marquis De Vaudreiul is left under a flying Seal for your Excellency’s Inspection—Information from Genl For-man of 24th & 26th instants part of British fleet Sailed—It contains the Intelligence which I have received from N. York respecting the Movement of the British fleet, part of which sailed the 26th inst.  I have the Honor to be.
                  
               